TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00417-CR


Carl William Whoberry, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 3013455, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due to be filed in September.  A partial record,
prepared by Ms. Joan Wilson, was filed in September 27, 2004.  Ms. Cathy Mata, who is responsible
for the remainder of the record, was given two extensions of time, the second to December 6, 2004. 
The record has not been received.
The court reporter for the 403rd District Court, Ms. Cathy Mata, is ordered to file the
remainder of the reporter's record no later than January 21, 2005.  No further extension of time will
be granted.  See Tex. R. App. P. 37.3(a)(2).
It is ordered December 21, 2004.

Before Justices Kidd, Patterson and Puryear
Do Not Publish